UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1651



YVETTE J. DAVIS,

                                                 Plaintiff - Appellant,

             versus


GAIL MARGERUM, Dr., Mt. Vernon Emergency Room
Physician; J. E. ALFRED, Officer, Mt. Vernon
Department of Fairfax County, Badge #2683;
MATTIE L. PALMORE, Magistrate of Fairfax
County, Mt. Vernon Police Department; STEPHEN
W. ARMSTRONG, Attorney; ROBERT B. MACHEN,
Attorney; DEPARTMENT OF FAMILY SERVICES, for
Children; LATIFA ZAMAN, Licensed Daycare
Provider, Office for the Children,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-1467-A)


Submitted:    October 21, 2002               Decided:   November 7, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Yvette J. Davis, Appellant Pro Se. Marvin Pierce Rucker, Todd David
Anderson, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia;
James Edward Wilcox, Jr., Fairfax, Virginia; Sarah Leighton Kirby,
SICILIANO, ELLIS, DYER & BOCCAROSSE, Fairfax, Virginia; Robert B.
Machen, Annandale, Virginia; Latifa Zaman, Alexandria, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Yvette J. Davis appeals the district court’s orders dismissing

her civil action against various defendants on jurisdictional and

statute of limitations grounds. We have reviewed the record and the

district court’s orders and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.                    Davis v.

Margerum, No. CA-01-1467-A (E.D. Va. filed Dec. 12, 2001 and

entered Dec. 19, 2001; filed Jan. 15, 2002 and entered Jan. 16,

2002; June 4, 2002).         We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                       2